Case o-2U0-/00/2-reg VOC 4o Filed VUdieficQ Entered O4/2//20 Lio lo

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

_--- nance nrenannnnenen

In re: Case No. 20-70072-reg

 

JEFFREY ZYSBERG, Chapter 13

Debtor.
---- - wanennnneneX

 

AFFIRMATION IN OPPOSITION TO THE
TRUSTEE’S MOTION TO DISMISS

PETER K. KAMRAN, an attorney duly admitted to practice before this Court affirms the
following under the penalty of perjury:

1. That I am of counsel to the law firm of Lester & Associates, P.C., counsel to the debtor,
Jeffrey Zysberg (the “Debtor’’) and therefore I am fully familiar with the facts and circumstances
surrounding this case.

2. submit this Affirmation in opposition to the motion (the “Motion”)[dkt item 21] filed
by Chapter 13 Trustee Michael J. Macco (the “Trustee”) for an Order dismissing the Debtor’s
Chapter 13 bankruptcy case (the “Bankruptcy Case”) pursuant to 11 U.S.C. §§521 and 1307(c).

3. In his Motion the Trustee asserts the following as cause for dismissal of the Debtor’s
Bankruptcy Case:

(a) “As of the date of this motion, the debtor{s) has failed to submit any
monthly pre-confirmation payments to the Trustee.” Motion at 2.

(ii) “Furthermore, as of this date the debtor has failed to provide the
Trustee with all filings required under Section 521; and all mandatory
disclosure documentation as set forth in Local Bankruptcy Rule 2003-

1.” Motion at 43.

4. With respect item (i) above, the Debtor will sending all outstanding monthly pre-

confirmation payments to the Trustee on February 28, 2020, by overnight delivery service to

 
Case o-2U0-/00/2-reg VOC 4o Filed VUdieficQ Entered O4/2//20 Lio lo

ensure that the Trustee has received said payments before the hearing on the Motion on March 5,
2020,

5. Additionally, the Debtor will be bringing proof of said payments and of the mailing of
said payments to the hearing on the Motion on March 5, 2020.

6. With respect to item (ii) above, the Debtor’s affidavit of income with copies of checks
was filed February 24, 2.020 [dkt item 24] and was subsequently uploaded to the Trustee’s site on
February 27, 2020. The Affidavit of Contribution with proof of income payments was uploaded
to the Trustee’s site on February 24, 2020,

7. No other Rule 2003.1 disclosures are applicable in this case.

8. Moreover, on February 20, 2020, the Debtor filed all schedules required under 11
U.S.C. § 521, and February 24, 2020, the Trustee examined the Debtor at his section 341
meeting and the Trustee has since closed the Debtor’s section 341 meeting.

WHEREFORE, it is respectfully requested that the Trustee’s Motion be denied in its

entirety.

Dated: February 27, 2020
Garden City, New York LESTER & ASSOCIATES, P.C.

/s! Peter K. Kamran

By: Peter K. Kamran, Esq.
Counsel to the Debtor
600 Old Country Road, Suite 229
Garden City, New York 11530
(516) 357-9191
pkamran@rlesterlaw.com

 
Case o-2U0-/00/2-reg VOC 4o Filed VUdieficQ Entered O4/2//20 Lio lo

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

wanna nnn nee X

IN RE: Case No: 8-20-70072-reg
JEFFREY ZYSBERG,
Chapter 13
Debtor.
wa nen enn nee X
AFFIDAVIT OF SERVICE
STATE OF NEW YORK)
)SS.:

COUNTY OF NASSAU )

I, KRISTA COLALILLO, being duly sworn, depose and say:

1, That I am not a party to the action, and I am over eighteen years of age and reside in
Oceanside, New York.

2. That on the 27" day of February, 2020, I served a copy of a AFFIRMATION IN
OPPOSITION TO TRUSTEE’S MOTION TO DISMISS by depositing a true copy thereof in an
official depository of the United States Postal Service contained in a securely closed post-paid
envelope directed to the following person by First Class Mail at the address designated below
which is the last known address of the addressee and enclosed in- an envelope containing name
and return address of the party effecting service to:

US Trustee’s Office
560 Federal Plaza, Room 563
Central Islip, NY 11722

Michael J. Macco, Trustee

2950 Express Drive South, Suite 109
Islandia, NY 11749

s/ Krista Colalillo

 

KRISTA COLALILLO
Sworn to before me this
27" day of February, 2020

s/ Roy J. Lester

 

Notary Public

 
